

117 S1393 IS: Toxic Exposure Training Act of 2021
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1393IN THE SENATE OF THE UNITED STATESApril 27, 2021Ms. Klobuchar (for herself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to carry out training for employees of the Department of Veterans Affairs relating to exposure of veterans to toxic substances.1.Short titleThis Act may be cited as the Toxic Exposure Training Act of 2021.2.Training for personnel of the Department of Veterans Affairs with respect to exposure of veterans to toxic substances(a)Health care personnelThe Secretary of Veterans Affairs shall provide to health care personnel of the Department of Veterans Affairs education and training to identify, treat, and assess the impact on veterans of illnesses related to exposure to toxic substances and inform such personnel of how to ask for additional information from veterans regarding exposure to different toxicants.(b)Benefits personnel(1)In generalThe Secretary shall establish a training program for processors of claims under the laws administered by the Secretary who review claims for disability benefits relating to service-connected disabilities based on exposure to toxic substances. (2)Annual trainingTraining provided to processors under paragraph (1) shall be provided not less frequently than annually. 